t c memo united_states tax_court leonard o scales petitioner v commissioner of internal revenue respondent docket no filed date leonard o scales pro_se thomas l fenner for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively after a concession2 the sole issue for decision is whether petitioner is entitled to deduct expenses from engaging in ranching activities during the taxable years and some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in houston texas background petitioner has been employed by the u s postal service for the past years during the years at issue petitioner worked on average hours per week with normal work hours being a m until p m petitioner's annual salary was approximately dollar_figure petitioner has a bachelor's degree in political science and has done work towards a master's degree in city planning at all relevant times petitioner has been engaged in the activity of raising and tending approximately head of cattle at a ranch he and his two sisters inherited from their father in located in washington county texas approximately miles from petitioner's residence in houston the ranch consist sec_2respondent concedes that petitioner is entitled to a dependency-exemption deduction for his mother for the tax years and of acres of which are used to grow hay and of which are used to run and rotate the cattle petitioner was born and raised on a ranch performing tasks which included plowing fields raising and breeding cattle administering medication via syringe and hay harvesting petitioner received some formal education in agriculture while in high school taking classes in cattle breeding and raising fertilization of land and equipment repair petitioner customarily travels to the ranch several times per week in order to perform chores and to tend to the cattle petitioner also spends most weekends at the ranch since inheriting an interest in the ranch petitioner has spent more than dollar_figure on farm equipment petitioner bought this equipment with the intention of increasing productivity and decreasing the man hours necessary for work on the ranch although the record is not clear on the matter it appears that petitioner began reporting income deductions gains and losses with respect to his activities at the ranch on his federal_income_tax return for the taxable years and the years at issue petitioner reported schedule f gross_income from raising cattle and general livestock in the respective amounts of dollar_figure and dollar_figure for those same years petitioner claimed schedule f deductions for the following expenses item car and truck dollar_figure dollar_figure depreciation feed purchases insurance conservation interest labor repairs maintenance supplies purchased veterinary fees taxes legal accounting big_number big_number big_number big_number -- -- big_number -- big_number big_number -- big_number big_number big_number big_number -- -- total big_number big_number petitioner claimed net farm_losses in the amounts of dollar_figure and dollar_figure for the taxable years and respectively to date petitioner has not reported a net profit in any year from his ranching activities at trial petitioner explained that some of the losses in prior years were due to the theft or death of some of his herd petitioner produced no records however nor could he recollect the exact number of such thefts or deaths or the year in which they took place petitioner concedes that he does not use a written budget to control costs furthermore petitioner concedes that he has never consulted an expert regarding available means by which he could make his efforts profitable petitioner has however spoken about his cattle with a veterinarian friend a lending 3although the taxable_year is not at issue the parties stipulated that petitioner reported a net_loss from his ranching activities that year in the amount of dollar_figure furthermore as demonstrated by copies of petitioner's and federal_income_tax returns admitted at trial petitioner reported net losses from his ranching activities those years in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively officer at washington state bank his cousin and other farmers although petitioner does not maintain a separate checking account for his ranching activities he maintains monthly and yearly ledger sheets which indicate items of ranch expense and amounts paid when asked at trial about the future profitability of his activities petitioner offered confused and often contradictory testimony nevertheless we understand petitioner to have argued that once he has paid off the debt on the farm equipment he has purchased he will be able to turn a profit from the sale of calves born to his herd the size of which he hopes will grow to about head respondent states that petitioner's ranching activities lack a profit_motive and that he is not entitled to the schedule f deductions claimed for the years at issue petitioner of course disagrees and argues that he is entitled to the deductions claimed as he engaged in the activities at the ranch for the primary purpose of turning a profit discussion in general sec_183 provides that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 for purposes of sec_183 the term activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 sec_1_183-2 income_tax regs provides a non-exhaustive list of factors to consider in the determination of whether an activity is engaged in for profit these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved resolution of a taxpayer's profit_motive is to be based on all the facts and circumstances surrounding a case 72_tc_659 however in order for the taxpayer to prevail the facts and circumstances must indicate that the taxpayer entered into or continued the activity with an actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir although several of the factors listed in sec_1_183-2 favor petitioner particularly the amount of time invested in his activities and his moderate income level we nevertheless find that based on all the facts and circumstances of this case petitioner lacked an actual and honest objective of making a profit petitioner presented no credible_evidence that he had any real plan for reversing the continuous stream of net farming losses he has reported over the past decade petitioner has never consulted an expert on the means by which he could turn a profit nor has he changed his operating methods in an effort to correct what was obviously not working this is not surprising considering that petitioner failed to keep any meaningful records that would allow him to gauge the present or future profitability of his activities although petitioner maintained ledger sheets recording his expenditures there is no evidence that he used this information in any constructive way the following exchange at trial is particularly illuminating in this regard q all right when do you think that you will buy all of the equipment that you will have to buy have it all paid off so that you will begin to make money at the ranch a i also expected -- i probably -- about '95 or '96 i owe on two more pieces of equipment one note on each q all right but after you pay off the equipment though won't -- certain of your expenses they won't necessarily fall decrease -- like for example the feed expense won't fall or the supplies expense or the truck expense after you pay off your equipment won't those expenses -- they shouldn't necessarily fall is that right a i can't answer that but the expenses could fall to a certain point depends on -- you know it depends on what breaks down or -- the court or they could go up the witness or it could go up way up i can't make a statement saying they will fall or that they will go up i can't say that in determining a taxpayer's profit_motive it is not crucial that the expectation of profit be a reasonable one it is enough that the taxpayer has a bona_fide expectation of realizing a profit however a record of continued losses over a series of years or the unlikelihood of achieving a profitable operation may be an important factor bearing on the taxpayer's true intentions 45_tc_261 affd 379_f2d_252 2d cir we note that it has been recognized that if losses or even repeated losses were the only criterion by which farming is to be judged a business then a large proportion of the farmers of the country would be outside the pale it is the expectation of gain and not gain itself which is one of the factors which enter into the determination of the question 6_bta_890 nevertheless even in the case of farmers or ranchers it is to be borne in mind that the goal must be to realize a profit on one's entire operation this presupposes not only future net_earnings but also sufficient net_earnings to recoup losses which have been sustained in the intervening years bessenyey v commissioner supra pincite even if we accept that petitioner will achieve his goal of increasing the size of his herd to head and thereby the number of calves born and available for sale petitioner has failed to produce any evidence that this will ever produce income in excess of his expenses in light of the foregoing we find that petitioner has failed to demonstrate that he possessed the requisite profit_motive for his ranching activities accordingly we sustain respondent on this issue sec_183 states that in the case of an activity_not_engaged_in_for_profit to which subsection a applies there shall be allowed -- the deductions which would be allowable under this chapter for the taxable_year without regard to whether or not such activity is engaged in for profit and a deduction equal to the amount of the deductions which would be allowable under this chapter for the taxable_year only if such activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph substantiation of the schedule f expenses was not raised as an issue in this matter based on the record the court is satisfied that petitioner incurred expenses equal to the gro sec_4we have considered the possibility that petitioner might be holding the ranch for appreciation and sale in the future for profit see sec_1_183-2 income_tax regs petitioner however stipulated that he plans to build a house on the ranch and retire there income reported from the sale of calves during the years at issue accordingly petitioner is allowed under sec_183 a deduction of expenses each year equal to the gross_income reported to reflect the foregoing decision will be entered under rule 5it is not clear from the record whether petitioner incurred items of expense contemplated by sec_183 in either of the years at issue as there are sufficient expenses which otherwise fall under sec_183 however we are satisfied that petitioner is entitled to a deduction each year in an amount equal to the gross_income reported from his ranching activities
